148 N.J. Super. 297 (1977)
372 A.2d 644
CITY OF NEWARK ET AL., RESPONDENTS,
v.
NATURAL RESOURCE COUNCIL IN THE DEPARTMENT OF ENVIRONMENTAL PROTECTION ET AL., APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Submitted March 14, 1977.
Decided March 29, 1977.
*298 Before Judges CARTON, KOLE and LARNER.
Mr. William F. Hyland, Attorney General of New Jersey, attorney for appellants Natural Resource Council in the Department of Environmental Protection et al. (Mr. Stephen Skillman, Assistant Attorney General, of counsel; Mr. Morton Goldfein, Deputy Attorney General, on the brief).
Mr. John R. Weigel, attorney for respondents City of Newark et al.
Messrs. Gladstone, Hart, Mandis, Rathe & Shedd, attorneys for respondent Bergen County Associates (Mr. Marvin H. Gladstone, of counsel and on the brief).
Mr. Alfred A. Porro, attorney for respondent Borough of East Rutherford.
Mr. William J. Ward filed statement in lieu of brief on behalf of New Jersey Sports and Exposition Authority.
PER CURIAM.
We affirm the order for summary judgment entered March 6, 1975, essentially for the reasons expressed in Judge Trautwein's opinion reported in Newark v. Natural Resource Counc. Dept. Environmental Protec., 133 N.J. Super. 245 (Law Div. 1974).
We also affirm the trial judge's orders for partial summary judgment dated October 15, 1975 and December 23, 1975. These supplemental orders permit the record holders of specific lands located in the "hatched" areas referred to in the *299 above-reported opinion to proceed with quiet title actions involving land in those areas. Although somewhat irregular because they may have exceeded the scope of our remand, we deem the orders entirely proper under the circumstances. We note that notwithstanding the fact these orders allow the property owners to proceed in such actions by way of motions for summary judgment or other types of proceedings, they still reserve to the state the right to present proofs in support of any contention that the premises in question are riparian lands.
We note the provision of the order of October 15, 1975 to the effect that in the event of noncompliance by the state agency with the March 6, 1975 order "in connection with the grant overlay to be promulgated by the Natural Resource Council * * * all prior riparian grants and quit claim deeds issued by the State shall be deemed valid and sufficient instruments to cut off and extinguish all right, claim, title and interest of the State of New Jersey in and to the lands conveyed thereby." We assume that this provision applies only to prior grants and quitclaim deeds of lands within the hatched area.
Affirmed.